—In an action to recover damages *772for personal injuries, the plaintiff appeals from an order of the Supreme Court, Nassau County (Robbins, J.), dated January 3, 1994, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is reversed, on the law, with costs, and the defendant’s motion for summary judgment is denied.
The defendant failed to establish a prima facie showing of entitlement to judgment as a matter of law since she failed to submit sufficient evidence to establish that the plaintiff did not suffer a serious injury within the Insurance Law (see, Gaddy v Eyler, 79 NY2d 955, 956-957; Craft v Brantuk, 195 AD2d 438; Marsh v Wolfson, 186 AD2d 115, 115-116). The plaintiff’s bill of particulars alleged that she had sustained a significant limitation of a body organ, member function, or system. The defendant submitted no objective medical evidence to contradict that allegation. Sullivan, J. P., Miller, Copertino, Joy and Friedmann, JJ., concur.